UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-4319


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JEREMIAH LAMAR TEAGUE, a/k/a Booper,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.        Richard L.
Voorhees, District Judge. (5:06-cr-00022-RLV-CH-4)


Submitted:   July 29, 2010                 Decided:   August 12, 2010


Before GREGORY and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joseph R. Conte, LAW OFFICES OF J.R. CONTE, Washington, D.C.,
for Appellant. Edward R. Ryan, United States Attorney, Mark A.
Jones, Assistant United States Attorney, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Jeremiah    Lamar   Teague    pled   guilty   to   conspiracy   to

possess with intent to distribute cocaine powder and cocaine

base (crack), 21 U.S.C. § 846 (2006) (Count 1), and possession

of crack with intent to distribute, 21 U.S.C.A. § 841 (West

Supp. 2010) (Counts 8-10).      He was sentenced within the advisory

guideline range to a term of 288 months imprisonment.               Teague

appeals his sentence, arguing that his sentence is procedurally

and substantively unreasonable.        We affirm.

          Teague participated in the conspiracy for eight years.

Because he had a prior felony drug conviction, he was subject to

a mandatory minimum sentence of 240 months.         His guideline range

was 235-293 months.     At sentencing, Teague requested a downward

variance to remedy the disparity between sentences for crack

offenses and for cocaine powder offenses. The district court

declined to vary.     The court stated that it had considered the

sentencing factors set out in 18 U.S.C. § 3553(a) (2006), the

Supreme Court’s decision in United States v. Booker, 543 U.S.

220 (2005), and the sentencing guidelines.          The court explained

its sentence as follows:

     The court has found that the sentence is justified in
     terms of the [§] 3553(a) factors because of the need
     to reflect the seriousness of the offense.   Defendant
     was involved in the conspiracy for a lengthy period of
     time. Further, to promote respect for the law and to
     provide just punishment.   The other factors are taken


                                   2
      into account adequately by the guidelines.                        And his
      sentence is within the guideline range.

      The court finds that his record as scored by the
      probation officer does not overstate the seriousness
      of the criminal history.     The guideline adjustment
      that has been applied by the probation officer
      sufficiently addresses any disparity between crack and
      powder.    And the other factors fully justify the
      sentence imposed.

               On    appeal,      Teague   argues      that     his     sentence    is

procedurally unreasonable because the district court failed to

consider       the   §   3553(a)    factors    adequately,      and    substantively

unreasonable because it was greater than necessary in light of

the crack/powder cocaine sentencing disparity. *

               We review a sentence for reasonableness under an abuse

of discretion standard, Gall v. United States, 552 U.S. 38, 51

(2007), which requires consideration of both the procedural and

substantive reasonableness of a sentence.                     Id.     We must assess

first     whether        the    district   court    properly        calculated     the

guidelines range, considered the § 3553(a) factors, analyzed any

arguments presented by the parties, and sufficiently explained

the selected sentence.             Id. at 49-50; see United States v. Lynn,

592     F.3d    572,      576    (4th   Cir.   2010)     (“[A]n       individualized

explanation must accompany every sentence”); United States v.

      *
       Teague also describes the sentence as cruel and unusual,
but does not argue that it violates the Eighth Amendment.    To
the extent that the issue is before us, we discern no
constitutional violation.



                                           3
Carter,      564   F.3d       325,    330   (4th     Cir.     2009).       An   extensive

explanation is not required as long as the appellate court is

satisfied      “‘that         [the    district       court]       has    considered    the

parties’ arguments and has a reasoned basis for exercising [its]

own legal decisionmaking authority.’”                       United States v. Engle,

592   F.3d    495,      500    (4th      Cir.   2010)    (quoting        Rita   v.   United

States, 551 U.S. 338, 356 (2007)), petition for cert. filed, 78

U.S.L.W. 3764 (June 10, 2010) (No. 09-1512).                        Finally, we review

the substantive reasonableness of the sentence, examining “the

totality     of    the    circumstances         to   see     whether     the    sentencing

court abused its discretion in concluding that the sentence it

chose satisfied the standards set forth in § 3553(a).”                               United

States v. Mendoza-Mendoza, 597 F.3d 212, 216 (4th Cir. 2010).

              On appeal, with new counsel, Teague concedes that he

was   subject      to    a    240-month      mandatory       minimum      sentence.      He

argues, however, that the district court’s “bare pronouncement”

that it found the sentence justified under the § 3553(a) factors

was insufficient to permit appellate review.                            We conclude that

the court’s explanation for the sentence was adequate and did

not   amount       to    procedural         error.          The    court    specifically

addressed     several         of   the   § 3553(a)      factors,        principally,    the

seriousness of the offense and the length of time Teague was

involved in the conspiracy.                 The court expressed its belief that

the sentence it had decided to impose would promote respect for

                                                4
the law and provide a just punishment, and noted that the other

factors    were       adequately        taken     into       account       in    the     guideline

calculation.          Teague does not identify any relevant factor that

the   district        court      failed      to       address       nor     does    the       record

disclose any such factor.

               The claim of substantive error is similarly lacking in

merit.      Teague’s         sentence       was       within       the    advisory       guideline

range.     An appellate court “may presume that a sentence within

the properly calculated Guideline range is reasonable.”                                       United

States v. Raby, 575 F.3d 376, 381 (4th Cir. 2009).                                 Although the

defendant may rebut the presumption of reasonableness, Rita, 551

U.S. at 347, we conclude that Teague has not done so.

               Teague contends that, because his sentence is at the

upper end of the guideline range, the district court failed to

consider       the    need    to    avoid       unwarranted             sentencing       disparity

between    a    defendant        like     himself           who    is     guilty    of    a   crack

offense    and       one   who     is   guilty         of    a     cocaine       offense.       See

Kimbrough v. United States, 552 U.S. 85 (2007) (holding that

sentencing      court      may     consider       crack/powder            cocaine      sentencing

ratio as basis for variance).                         Teague asserts that, to avoid

disparity, the district court should have sentenced him to the

240-month mandatory minimum sentence.                             However, in imposing the

sentence,       the    court       stated    its       view        that    the     reduction     in

offense levels afforded by the 2007 amendments to the guidelines

                                                  5
for     crack       offenses    was   adequate        to   remedy    the    sentencing

disparity.          Kimbrough does not require the district court to go

beyond the remedy that Congress has provided.

               We    therefore    affirm        the   sentence      imposed    by    the

district    court.        We    dispense    with      oral   argument      because   the

facts    and    legal     contentions      are    adequately     presented     in    the

materials       before    the    court   and      argument    would     not   aid    the

decisional process.

                                                                              AFFIRMED




                                            6